Citation Nr: 1540110	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  09-18 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to VA disability compensation under 38 U.S.C.A. § 1151 for additional right eye disability due to surgeries in January 2007 by VA to repair a traumatic right eye injury with traumatic cataract, traumatic rupture of the iris sphincter, traumatic dislocation of lens into the vitreous cavity, and vitreous prolapse.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert W. Legg, Attorney


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1981 to January 1987.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from the August 2008, May 2013, and July 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The issue of entitlement to VA disability compensation under 38 U.S.C.A. § 1151 was previously denied by the Board in an October 2014 decision.  The Veteran appealed the decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a June 2015 Joint Motion for Remand (JMR), the Court vacated the October 2014 decision and remanded the issue to the Board.  The details of the JMR are addressed the remand section below.

Regarding the Veteran's claim for service connection for a psychiatric disorder, the Veteran's November 2010 statement specifically claimed only service connection for PTSD; however, other psychiatric disorders have been raised by the record.  In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  In consideration of this holding and the other diagnosis of record, the Board has recharacterized the claim as reflected on the title page. 


The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA Disability Compensation Under 38 U.S.C.A. § 1151

The issue of entitlement to VA disability compensation under 38 U.S.C.A. § 1151 was previously denied by the Board in an October 2014 decision.  The Veteran appealed the decision to the Court.  In a June 2015 JMR and subsequent order, the Court vacated and remanded the issue to the Board.  Specifically, the JMR noted that in July 2012, the Board had remanded the Veteran's claim in order to obtain a medical examination.  The Board's remand instructed VA to afford the Veteran an examination by an "ophthalmologist" in order to determine whether there was informed consent and whether there was an additional disability after the Veteran's
eye surgery.

In May 2013, VA obtained a medical opinion in which the examiner determined that it was less likely than not that the Veteran was entitled to 1151 benefits because VA's care was not careless, negligent, lacked proper skills, and there was no error in judgment or any similar instance of fault.  The examiner who performed this examination was noted as "dpm."  DPM is a medical abbreviation for Doctor of Podiatric Medicine.  As such, the VA opinion was not provided by an ophthalmologist, contrary to the Board's July 2012 remand order.  Accordingly, a remand is necessary in order to provide the Veteran with another examination which complies with the July 2012 Board remand order.  See Stegall v. West, 11 Vet. App. 268 (1998).

Acquired Psychiatric Disorder

The Veteran contends that he has PTSD as a result of witnessing the death of a fellow service-member (suicide) in service.  In an October 2014 statement, he also reported that the camp was flooded in April 1984 and he lost his belongings and his place to live for weeks because of the flood. 

VA must provide a VA medical examination or medical opinion when there is: 
(1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See McClendon v. Nicholson, 20 Vet App. 79, 81 (2006).

In the present case, a December 2012 VA mental health note (in Virtual VA) shows an Axis I diagnosis of PTSD.  A June 2014 VA mental health note (also in Virtual VA) shows psychiatric diagnoses of PTSD and depression, not otherwise specified.  

The evidence of record also includes a Department of the Army, Report of Investigation dated in December 1984.  This report confirms that a service member was deceased as a result of suicide at Camp Casey, Korea.  The Veteran asserts that he has PTSD as a result of witnessing this event.

The Veteran has not been afforded a VA examination.  As such, the Board finds that one is necessary in order to assist in determining the nature and etiology of his psychiatric disorders.  McClendon, 20 Vet App. 81.

TDIU

In a July 2014 rating decision, the RO denied entitlement to a TDIU.  In June 2015, and within one year of the appeal period, the Veteran filed a notice of disagreement with the July 2014 rating decision.  A review of the record reveals that the Veteran has not been issued a Statement of the Case (SOC) regarding the TDIU issue.  Under these circumstances, the Board has no discretion and must remand this matter for issuance of an SOC.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all updated VA treatment records and associate them with the record.

2.  Regarding the claim for entitlement to VA disability compensation under 38 U.S.C.A. § 1151, afford the Veteran a VA examination by an ophthalmologist to assist in determining the following:

(a)  Whether the informed consent for the two surgeries included an explanation as to the expected benefits, the reasonably foreseeable associated risks, complications, and side effects, the reasonable alternatives, and the anticipated result if nothing was done. 

(b)  Whether the current right eye findings, for example, decreased visual acuity, light sensitivity due to a dilated pupil, headaches, and vitreous floaters, jointly or singularly, represent either:
      
(i)  Additional disability due to fault of VA's part in furnishing the right eye surgeries in January 2007, that is, VA did not exercise the degree of care that would be expected of a reasonable health care provider; or 

(ii)  The additional right eye disability was not reasonably foreseeable.  A result is not reasonably foreseeable if a reasonable health care provided would not have considered the result as an ordinary risk of the treatment provided.

The examiner should provide a full rationale with respect to any stated medical opinions.

3.  Schedule the Veteran for a VA psychiatric examination.  The evidence of record must be made available to the psychiatrist for review of the case.  A notation to the effect that this record review took place should be included in the report of the psychiatrist.  All indicated tests and studies, including psychological testing, if necessary, are to be performed and the examiner should review the results of any testing prior to completing the report.  The examiner should then address the following:

	(a)  List all current psychiatric diagnoses.

(b)  For each diagnosis, is it at least as likely as not (i.e., 50 percent or greater probability) that any currently diagnosed psychiatric disorder is related to service, to include witnessing a suicide and experiencing a flood in the camp in April 1984.  

A rationale for any opinion reached must be provided.  If the VA examiner concludes that an opinion cannot be offered without engaging in speculation then she/he should indicate this.

4.  Thereafter, the issues on appeal should be readjudicated. If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

5.  Issue a statement of the case to the Veteran and his representative concerning the claim for entitlement to a TDIU.  The Veteran must be advised of the necessity of filing a timely substantive appeal if he wants the Board to consider this issue.  Then, only if an appeal is timely perfected, should this issue be returned to the Board for appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the  matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




